Title: To Benjamin Franklin from Jean-Baptiste Artaud, 10 May 1783
From: Artaud, Jean-Baptiste
To: Franklin, Benjamin


Monsieur.
Avignon 10 mai 1783.
Ravir la foudre aux cieux, et le Sceptre aux tyrans,  est une double gloire que l’univers n’a jamais vue Se reunir sur une mesme téte, si ce n’est sur la votre.
Daignés de grace laisser tomber un regard de bonté sur un ecrivain qui a fixé avec autant de zele que dassiduité, pendant tout le cours de la derniere guerre, linteret et les yeux de Ses lecteurs, sur vos travaux et sur vos succés.
J’ai celebré la conquette de la liberté faite par votre patrie, mais le congrés ne me doit rien. J’ai fait venerer l’auteur de cette noble entreprise, Sans aquerir aucun droit à votre bienveillance, enfin en faisant constament cherir la justice et la sagesse de la france ma patrie, je n’ai que rempli le devoir d’un sujet fidelle.
Cependant, Monsieur, j’ose vous suplier de m’acorder une medaille de l’independance si vous avés daigné lire mes ecrits, vous y avés trouvé une excuse a la liberté de ma demande.
Puissaije obtenir de vous ce monument de votre gloire, qui sera pour moi un monument de votre bonté. Je le leguerai à mes enfans; et ils diront aprés moi; “notre pere fut un françois fidelle à sa patrie et à ses alliés. Voila la recompense quil reçut du createur de la liberté americaine. Ce bienfait fut son unique consolation, avant quil mourut pauvre.”
Je Suis avec un profond respect Monsieur. Votre trés humble et trés obeissant Serviteur
Artaudauteur du courier d’avignon.
